Exhibit 10.3




AMENDMENT TO SALARY CONTINUATION AGREEMENT

This Amendment to Salary Continuation Agreement (this “Amendment”), by and
between Insurers Administrative Corporation, an Arizona corporation (the
“Company”), and Mr. Scott M. Wood, an individual resident in the State of
Arizona (“Executive”), is made as of December 31, 2008.

Recitals

A.

The Company and Executive are parties to that certain Salary Continuation
Agreement, dated as of January 31, 2006 (the “Agreement”).

B.

The Company’s corporate parent and Executive, inter alia, are parties to that
certain Indemnity Agreement, dated as of May 16, 2008 (the “Indemnity
Agreement.”).

C.

In partial satisfaction of Executive’s obligations under the Indemnity
Agreement, the Company and Executive desire to amend and supplement the
Agreement as set forth in this Amendment.

Terms and Conditions

In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.

Acceleration, Vesting, Termination and Surrender

1.1.

Acceleration and Vesting.  The benefit set forth in Section 3 of the Agreement
is hereby immediately accelerated, the conditions in connection with same are
hereby waived and Executive is hereby fully vested in such benefit, payable to
Executive pursuant to the terms of Section 3 of the Agreement upon Executive’s
attainment of age 65 (the “Vested Benefit”).

1.2.

Termination.  Immediately following the acceleration and vesting set forth
above, the Agreement, and each and every provision thereof, is hereby terminated
and of no further force or effect.

1.3.

Surrender of Benefit.  Executive hereby immediately surrenders, waives, forever
renounces and discharges any and all claims in connection with, and agrees to
the termination of, the Vested Benefit, all in consideration of and in
connection with his obligations to the Company and its affiliates under the
Indemnity Agreement.   

2.

General Provisions

2.1.

Governing Law.  The laws of the State of Arizona (without giving effect to its
conflict of laws principles) will govern all matters arising out of or relating
to this Amendment and the transactions it contemplates, including, without
limitation, its interpretation, construction, performance and enforcement.

2.2.

Amendments.  The parties hereto may amend this Amendment only by a written
agreement of all the parties hereto that identifies itself as an amendment to
this Amendment.

2.3.

Severability.  If any provision of this Amendment is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Amendment shall
remain in full force and effect, so long





N:\Edgar Filings\IHC\January 7, 2009\ihcexhibit103.doc




as the essential terms and conditions of this Amendment for each party hereto
remain valid, binding and enforceable.

2.4.

Entire Agreement.  Except as expressly stated in this Amendment or in the
Agreement: this Amendment constitutes the final agreement among the parties
hereto relating to the subject matter hereof.

2.5.

Counterparts.  The parties hereto may execute this Amendment in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Amendment in the presence of the other parties to this
Amendment.  This Amendment is effective upon delivery of one executed
counterpart from each party hereto to each other party.

2.6.

Third-Party Beneficiaries.   This Amendment does not, and is not intended to,
confer any rights or remedies upon any person other than the signatories.

[Signature page follows.]








N:\Edgar Filings\IHC\January 7, 2009\ihcexhibit103.doc




THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, have executed this Amendment
as of the date first set forth above.




 

Insurers Administrative Corporation,

an Arizona corporation










By:

/s/ Adam C. Vandervoort

Name:

Mr. Adam C. Vandervoort

Title:

Senior Vice President

 




c/o Independence Holding Company

485 Madison Avenue, 14th Floor

New York, New York 10022

Attn: General Counsel

Telephone No.: (212) 355-4141

Facsimile No.: (212) 754-3346

 







Mr. Scott M. Wood,

an individual resident in the State of Arizona







/s/ Mr. Scott M. Wood

 




2101 West Peoria Avenue

Suite 100

Phoenix, Arizona  85029

Telephone No.: (602) 906-6221

Facsimile No.: (602) 906-6377

 

 

 

 

 

 











[Signature Page to Amendment to Salary Continuation Agreement]


